ORDER

PER CURIAM.
AND NOW, this 10th day of January, 2005, on certification by the Disciplinary Board that the respondent, JOHN M. LARASON, who was suspended by Order of this Court dated August 19, 2004, for a period of three months, has filed a verified statement showing compliance with all the terms and conditions of the Order of Suspension and Rule 217, Pa.R.D.E., and there being no other outstanding order of suspension or disbarment, JOHN M. LAR-ASON, is hereby reinstated to active status, effective immediately.